Exhibit 10.1

PREFERRED UNIT REDEMPTION AGREEMENT
This Preferred Unit Redemption Agreement, dated as of March 28, 2013 (this
“Agreement”), is by and between Energy Transfer Equity, L.P., a Delaware limited
partnership (the “Partnership”), and Regency GP Acquirer L.P., a Delaware
limited partnership (the “Selling Unitholder”). The Selling Unitholder and the
Partnership are sometimes individually referred to herein as a “Party” and
collectively referred to herein as the “Parties.” Defined terms used but not
defined herein have the meaning given to them in Annex A.
The Selling Unitholder is the owner of 3,000,000 Series A Preferred Units of the
Partnership (the “Series A Preferred Units”), representing all of the
outstanding Series A Preferred Units, the terms and conditions of which are set
forth in Amendment No. 3 to the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 26, 2010 (as amended, the
“Partnership Agreement”).
The Partnership and the Selling Unitholder desire that the redemption
contemplated hereby shall not include any Series A Redemption Premium.
The Partnership and the Selling Unitholder desire that the Partnership redeem
from the Selling Unitholder the Series A Preferred Units held by the Selling
Unitholder, upon the terms and subject to the conditions set forth in this
Agreement.
Accordingly, the Parties agree as follows:
ARTICLE I
REDEMPTION OF THE SERIES A PREFERRED UNITS.
Section 1.1    Redemption of Series A Preferred Units. Subject to the terms and
conditions of this Agreement, at the Closing, the Selling Unitholder shall sell,
convey, assign, transfer and deliver to the Partnership, and the Partnership
shall redeem, all of the Selling Unitholder's right, title and interest in and
to 3,000,000 Series A Preferred Units (the “Redeemed Units”), free and clear of
all Liens (as defined in Section 2.4). The closing of the purchase and sale of
the Redeemed Units hereunder shall take place at 9:00 a.m., Houston time, on
April 1, 2013 (the “Closing” and such date, the “Closing Date”) at the offices
of Vinson & Elkins LLP, 1001 Fannin Street, Suite 2500, Houston, Texas.
Section 1.2    Delivery of Redeemed Units. At the Closing, (i) in exchange for
the delivery by the Partnership of the consideration referred to in Section 1.3,
the Selling Unitholder shall deliver or cause to be delivered to the Partnership
a certificate representing the Redeemed Units to be sold by the Selling
Unitholder pursuant to this Agreement, duly endorsed or accompanied by
appropriate stock powers duly executed in blank and such other transfer
documents or instruments which may be necessary, or which the Partnership may
reasonably request, in order to transfer to the Partnership the Redeemed Units,
free and clear of all Liens and (ii) the Partnership shall deliver to the
Selling Unitholder a cross-receipt executed by the Partnership certifying that
it has received the Redeemed Units.
Section 1.3    Redemption Price for Redeemed Units. At the Closing, (i) as
consideration for the transaction described in Section 1.1, upon delivery of the
Redeemed Units as set forth in Section 1.2, the Partnership shall deliver or
cause to be delivered to the Selling Unitholder $305,866,667.00 in cash payable
by wire transfer of immediately available funds to an account designated in
writing by the Selling Unitholder and (ii) the Selling Unitholder shall deliver
to the Partnership a cross-receipt executed by the Selling Unitholder certifying
that it has received the cash payment described in this Section 1.3.
Section 1.4    Mutual Conditions to Each Party's Obligations. The respective
obligations of each Party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions (any or all of which may be waived by a
Party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law (as defined below)):
(a)no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority (as defined below) of competent
jurisdiction that temporarily, preliminarily or permanently restrains,
precludes, enjoins or otherwise prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal; and
(b)there shall not be pending any suit, action or proceeding by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement.
Section 1.5    Conditions to Partnership's Obligations. The obligation of the
Partnership to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):

1

--------------------------------------------------------------------------------

Exhibit 10.1

(c)the Selling Unitholder shall have performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Selling Unitholder on or prior
to the Closing Date; and
(d)each of the representations and warranties of the Selling Unitholder
contained in Article III shall be true and correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date.
Section 1.6    Conditions to the Selling Unitholder's Obligations. The
obligation of the Selling Unitholder to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by the Selling Unitholder in writing, in whole or in part, to the extent
permitted by applicable Law):
(e)the Partnership shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by the Partnership on or prior to the Closing
Date; and
(f)each of the representations and warranties of the Partnership contained in
Article IV shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLING UNITHOLDER
The Selling Unitholder represents and warrants to the Partnership as of the date
hereof and as of the Closing Date as follows:
Section 2.1    Organization. The Selling Unitholder is a limited partnership
duly formed, validly existing and in good standing under the Laws (as defined in
Section 2.2) of the State of Delaware.
Section 2.2    Power and Authority. The Selling Unitholder has full limited
partnership power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The execution and delivery by
the Selling Unitholder of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited partnership or other organizational action on the part of the Selling
Unitholder. Assuming this Agreement has been duly authorized, executed and
delivered by the Partnership, this Agreement constitutes a legal, valid and
binding obligation of the Selling Unitholder, enforceable against the Selling
Unitholder in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
application affecting enforcement of creditors' rights generally and (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies. “Law” means any applicable constitutional
provisions, statute, act, code, common law, regulation, rule, ordinance, order,
decree, ruling, proclamation, resolution, judgment, decision, declaration, or
interpretation or advisory opinion or letter of a domestic, foreign or
international Governmental Authority. “Governmental Authority” means any
federal, state, local or foreign government or any court, arbitral tribunal,
administrative or regulatory agency, self-regulatory organization (including the
New York Stock Exchange) or other governmental authority, agency or
instrumentality.
Section 2.3    No Conflicts. The execution, delivery and performance by the
Selling Unitholder of this Agreement, and the transactions contemplated hereby,
do not and will not (a) violate any Law applicable to the Selling Unitholder,
(b) conflict with any provision of the certificate of formation, partnership
agreement, or other organizational or constitutive instruments of the Selling
Unitholder, (c) require or make necessary any consent, approval or other action
of, or notice to, any person under any agreement or other document or instrument
to which the Selling Unitholder is a party or by which the Selling Unitholder,
or any of the Selling Unitholder's assets or properties, is bound, except for
those that have already been obtained or made, or (d) conflict with, or result
in a violation of, any agreement or other document or instrument to which the
Selling Unitholder is a party or by which the Selling Unitholder, or any of the
Selling Unitholder's assets or properties, is bound.
Section 2.4    Redeemed Units. Prior to giving effect to the transaction
contemplated hereby, the Selling Unitholder is the record and beneficial owner
of 3,000,000 Series A Preferred Units. Such Series A Preferred Units constitute
all of the Series A Preferred Units owned of record or beneficially by the
Selling Unitholder, prior to giving effect to the transactions contemplated
hereby. Upon delivery of the certificate or certificates representing the
Redeemed Units to the Partnership at the Closing and upon payment by the
Partnership of the consideration referred to in Section 1.3 in accordance with
this Agreement, the Selling Unitholder shall transfer the Redeemed Units to the
Partnership free and clear of all Liens. None of the Redeemed Units is subject
to any voting trust or other contract, agreement, arrangement, commitment or
understanding, written or oral, restricting or otherwise relating to the voting
or disposition of the Redeemed Units, other than this Agreement and the
organizational documents of the Partnership. No proxies or powers of attorney
have been granted with respect to the Redeemed Units, other than proxies or
powers

2

--------------------------------------------------------------------------------

Exhibit 10.1

of attorney that (a) would not reasonably be expected to impair the ability of
the Selling Unitholder to transfer the Redeemed Units to the Partnership as
contemplated hereby and (b) would not apply to the Redeemed Units after the
transfer of the Redeemed Units to the Partnership pursuant to this Agreement.
Except as contemplated herein or as may relate to the Series A Redemption
Premium, there are no outstanding warrants, options, agreements, convertible or
exchangeable securities or other commitments pursuant to which the Selling
Unitholder is or may become obligated to sell any of the Redeemed Units, except
as (x) would not reasonably be expected to impair the ability of the Selling
Unitholder to transfer the Redeemed Units to the Partnership as contemplated
hereby and (y) would not apply to the Redeemed Units after the transfer of the
Redeemed Units to the Partnership pursuant to this Agreement. “Lien” means
(i) any lien, hypothecation, pledge, collateral assignment, security interest,
charge or encumbrance of any kind, whether such interest is based on the common
law, statute or contract, and whether such obligation or claim is fixed or
contingent (including any agreement to give any of the foregoing) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing, other than in each case, the restrictions under applicable
securities laws and the Partnership Agreement and (ii) any purchase option,
right of first refusal, right of first offer, call or similar right of a third
party.
Section 2.5    Litigation. There is no action, suit, claim, proceeding or other
legal, administrative or arbitrational proceeding (“Proceeding”) pending or, to
the knowledge of the Selling Unitholder, threatened against the Selling
Unitholder, or against any officer, manager or director of the Selling
Unitholder, in each case related to the Redeemed Units or the transactions
contemplated hereby. The Selling Unitholder is not a party or subject to any
order, writ, injunction, judgment or decree of any court or Governmental
Authority relating to the Redeemed Units or the transactions contemplated
hereby.
Section 2.6    Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f) and 13(g) of the Exchange Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of the Selling Unitholder in connection with the execution and
delivery by the Selling Unitholder of this Agreement or the transfer of the
Redeemed Units to the Partnership pursuant to this Agreement.
Section 2.7    Acknowledgement. The Selling Unitholder acknowledges that it has
made its own analysis of the fairness of the transactions contemplated hereby
and has not relied on any advice or recommendation by the Partnership or its
partners, directors, officers, agents or affiliates with respect to its decision
to enter into this Agreement and to consummate the transactions contemplated
hereby. The Selling Unitholder has had sufficient opportunity and time to
investigate and review the business, management and financial affairs of the
Partnership, and has had sufficient access to management of the Partnership,
before its decision to enter into this Agreement, and further has had the
opportunity to consult with all advisers it deems appropriate or necessary to
consult with in connection with this Agreement and any action arising hereunder,
including tax and accounting advisers. The Selling Unitholder acknowledges that,
in connection with its entry into this Agreement and consummation of the
transactions contemplated hereby, (a) the Selling Unitholder has not relied on
any representations or warranties of the Partnership, or partner, director,
officer, affiliate or representative of the Partnership, except for the
representations or warranties of the Partnership set forth in Article III of
this Agreement and the documents delivered by the Partnership in connection with
the transactions contemplated hereby and (b) the Selling Unitholder has made an
independent decision to sell the Redeemed Units pursuant to this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP.
The Partnership represents and warrants to the Selling Unitholder as of the date
hereof and as of the Closing Date as follows:
Section 3.1    Organization. The Partnership is a limited partnership duly
formed, validly existing and in good standing under the Laws of the State of
Delaware.
Section 3.2    Power and Authority. The Partnership has full limited partnership
power and authority to execute and deliver this Agreement and consummate the
transactions contemplated hereby. The execution and delivery by the Partnership
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite limited partnership or other
organizational action on the part of the Partnership and no further consent,
approval or action is required by or from the Partnership, the General Partner's
board of directors, the Partnership's unitholders or any of the Partnership's
creditors in connection with the transactions contemplated hereby or thereby.
Assuming this Agreement has been duly authorized, executed and delivered by the
Selling Unitholder, this Agreement constitutes a legal, valid and binding
obligation of the Partnership, enforceable against the Partnership in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors' rights generally and (ii) as limited by Laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
Section 3.3    No Conflicts. The execution, delivery and performance by the
Partnership of this Agreement, and the transactions contemplated hereby, do not
and will not (a) violate any Law applicable to the Partnership, (b) conflict
with any provision of the certificate of formation, partnership agreement, or
other organizational or constitutive instruments of the

3

--------------------------------------------------------------------------------

Exhibit 10.1

Partnership, (c) require or make necessary any consent, approval or other action
of, or notice to, any person under any agreement or other document or instrument
to which the Partnership or any of its Subsidiaries is a party or by which the
Partnership or any of its Subsidiaries, or any of the Partnership's or any of
its Subsidiaries' assets or properties, is bound, except for those that have
been obtained or made prior to the date hereof, or (d) conflict with, or result
in a violation of, any agreement or other document or instrument to which the
Partnership or any of its Subsidiaries is a party or by which the Partnership or
any of its Subsidiaries, or any of the Partnership's or any of its Subsidiaries'
assets or properties, is bound.
Section 3.4    Litigation. There is no Proceeding pending or, to the knowledge
of the Partnership, threatened against the Partnership, or against any officer,
manager, partner or director of the Partnership or any of its Subsidiaries, in
each case related to the Redeemed Units or the transactions contemplated hereby.
Neither the Partnership nor any of its Subsidiaries is a party or subject to any
order, writ, injunction, judgment or decree of any court or Government Authority
or instrumentality relating to the Redeemed Units or the transactions
contemplated hereby.
Section 3.5    Governmental Authorizations. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required on the part of the
Partnership or any of its Subsidiaries in connection with the execution,
delivery and performance by the Partnership of this Agreement.
Section 3.6    Solvency. The Partnership is, and will be after the payments of
cash contemplated by this Agreement, Solvent. “Solvent” shall mean at a
particular time, with respect to any Person, that (a) the fair value of the
property owned by the Person is greater than the amount of the Person's
liabilities; (b) the present fair salable value of the property owned by the
Person in an orderly liquidation of the Person is not less than the amount that
will be required to pay the probable liability of the Person on its debts as
they become absolute and matured; (c) the Person is able to pay its debts and
other liabilities as they mature in the normal course of business; and (d) the
Person does not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted.
ARTICLE IV
SURVIVAL
All representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement.
ARTICLE V
MISCELLANEOUS.
Section 5.1    No Third-Party Beneficiaries. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person other than
the parties hereto and their respective successors or permitted assigns any
legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.
Section 5.2    Assignment. The Selling Unitholder may assign this Agreement or
any part of it, without the prior written consent of the Partnership.
Section 5.3    Amendment; Waiver. This Agreement may not be amended, modified,
supplemented, or restated, nor may any provision of this Agreement be waived,
other than through a written instrument adopted, executed and agreed to by each
of the Parties hereto.
Section 5.4    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Partnership and the Selling Unitholder
shall execute and deliver all such future instruments and take such further
action as may be reasonably necessary or appropriate to carry out the provisions
of this Agreement and the intention of the parties.
Section 5.5    Notices. Any notice, demand or communication required or
permitted under this Agreement shall be in writing and delivered personally, by
reputable overnight delivery service or other courier or by certified mail,
postage prepaid, return receipt requested, and shall be deemed to have been duly
given (a) as of the date of delivery if delivered personally or by overnight
delivery service or other courier or (b) on the date receipt is acknowledged if
delivered by certified mail, addressed as follows; provided that a notice of a
change of address shall be effective only upon receipt thereof:
If to Selling Unitholder to:
Regency GP Acquirer L.P.
c/o GE Energy Financial Services
800 Long Ridge Road
Stamford, Connecticut 06927
Telephone: (203) 316-7355
Facsimile: (203) 961-2606
Attention: Portfolio-Regency

4

--------------------------------------------------------------------------------

Exhibit 10.1

With a copy (not itself constituting notice) to:
Regency GP Acquirer L.P.
c/o GE Energy Financial Services
800 Long Ridge Road
Stamford, Connecticut 06927
Telephone: (203) 357-4151
Facsimile: (203) 357-6632
Attention: General Counsel
and
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Telephone: (212) 906-1259
Facsimile: (212) 751-4864
Attention: Charles E. Carpenter
If to the Partnership:
Energy Transfer Equity, L.P.
3738 Oak Lawn
Dallas, Texas 75219
Telephone: (832) 668-1210 or (214) 981-0763
Facsimile: (832) 668-1127
Attention: General Counsel
With a copy (not itself constituting notice) to:
Vinson & Elkins L.L.P.
2500 First City Tower
1001 Fannin, Suite 2500
Houston, Texas 77002
Telephone: (713) 758-3452
Facsimile: (713) 615-5650
Attention: W. Matthew Strock
Section 5.6    Entire Agreement; Supersede. This Agreement, and any other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement between the Parties hereto with respect to the subject matter hereof
and supersedes all prior contracts, agreements and understandings, whether oral
or written, between the Parties with respect to the subject matter hereof.
Section 5.7    Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware, without
giving effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.
Section 5.8    Consent to Jurisdiction. The Parties irrevocably submit to the
exclusive jurisdiction of (a) the Delaware Court of Chancery, and (b) any state
appellate court therefrom within the State of Delaware (or, only if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware), for the purposes of any
Proceeding arising out of this Agreement or the transactions contemplated hereby
(and each agrees that no such Proceeding relating to this Agreement or the
transactions contemplated hereby shall be brought by it except in such courts).
The Parties irrevocably and unconditionally waive (and agree not to plead or
claim) any objection to the laying of venue of any Proceeding arising out of
this Agreement or the transactions contemplated hereby in (i) the Delaware Court
of Chancery, or (ii) any state appellate court therefrom within the State of
Delaware (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) or that any such Proceeding brought in any such court has
been brought in an inconvenient forum. Each of the Parties hereto also agrees
that any final and non-appealable judgment against a Party hereto in connection
with any Proceeding shall be conclusive and binding on such Party and that such
award or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.
Section 5.9    Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed prior to termination of this Agreement in accordance with their
specific terms

5

--------------------------------------------------------------------------------

Exhibit 10.1

or were otherwise breached. It is accordingly agreed that the Partnership shall
be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the Chancery Court of the State of Delaware without bond or other security
being required, this being in addition to any other remedy to which they are
entitled at law or in equity.
Section 5.10    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS
UNDER THIS AGREEMENT SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
Section 5.11    Headings. The descriptive headings used herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
Section 5.12    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.
Section 5.13    Effectiveness. This Agreement shall become effective when it
shall have been executed by both of the Parties hereto.







6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Selling Unitholder and the Partnership have duly
executed this Agreement as of the date first written above.
THE PARTNERSHIP:


ENERGY TRANSFER EQUITY, L.P.


By:    LE GP, LLC,
its general partner




By:     /s/ John W. McReynolds     
Name: John W. McReynolds
Title: President and Chief Financial Officer




THE SELLING UNITHOLDER:


REGENCY GP ACQUIRER L.P.


By:    EFS Regency GP Holdco I LLC,
its general partner


By:    AIRCRAFT SERVICES CORPORATION,
its managing member




By:     /s/ Tyson Yates    
Name: Tyson Yates
Title: Vice President








--------------------------------------------------------------------------------






ANNEX A
Definitions
As used in this Agreement, the following terms have the meanings ascribed
thereto below:
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Series A Redemption Premium”  means all amounts due upon redemption or
conversion of the Series A Preferred Units under Section 5.13 of the Partnership
Agreement other than the Series A Liquidation Value.
“Subsidiaries” means with respect to any Person, the corporations, limited
liability companies, partnerships, associations or other business entities of
which a majority of the voting interests are at the time owned or controlled
directly or indirectly, by such Person or one or more of the other Subsidiaries
of the Partnership or a combination thereof.



A-1